      Case 2:19-cv-13385-ILRL Document 21 Filed 06/04/20 Page 1 of 2



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA


 TERRY SMITH                                           CIVIL ACTION


 VERSUS                                                NO. 19-13385


 DARREL VANNOY, WARDEN                                 SECTION: “B”(5)


                          ORDER AND REASONS

     The petitioner, Terry Smith, has submitted a motion entitled

“Request for Lend of Court Record” (Rec. Doc. No. 20), which seeks

to borrow the copy of the state court record provided to this Court

to “show where in the record that [his] claims are located.” Rec.

Doc. 20 at 1.

     Pursuant to the Magistrate Judge’s order, the State has

provided a certified copy of the state court trial and appellate

records in connection with its response to petitioner’s habeas

corpus petition. Rec. Doc. 6.      The copy presented here is for the

Court’s use and review in accordance with the Rules Governing

Section 2254 Cases.      This Court does not have, nor is it the

custodian of, the official state court records.            If petitioner

seeks to review or obtain copies of his state court trial or

appellate records, he should submit his requests to the appropriate

state courts in accordance with state law. Accordingly,




                                    1
      Case 2:19-cv-13385-ILRL Document 21 Filed 06/04/20 Page 2 of 2



    IT IS ORDERED that petitioner’s request for copies of

the state court record (Rec. Doc. No. 20) is DISMISSED as moot

and otherwise without cause for relief as requested.



     New Orleans, Louisiana this 2nd day of June, 2020.


                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                    2
